Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated October 9, 2017 (the
“Effective Date”), is by and between Verastem, Inc. (the “Company”), a Delaware
corporation with its principal place of business at 117 Kendrick Street, Suite
500, Needham, MA 02494, and NgocDiep T. Le  (the “Executive”).

 

WHEREAS, the Executive has certain experience and expertise that qualify her to
provide management direction and leadership for the Company.

 

WHEREAS, the Company wishes to employ the Executive to serve as its Chief
Medical Officer.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company offers and the Executive accepts
employment upon the following terms and conditions:

 

1. Position and Duties.  Upon the terms and subject to the conditions set forth
in this Agreement, the Company hereby offers and the Executive hereby accepts
employment with the Company to serve as its Chief Medical Officer reporting
initially to the Company’s Chief  Operating Officer.  The Executive agrees to
perform the duties of the Executive’s position and such other duties as
reasonably may be assigned to the Executive from time to time.  The Executive
also agrees that while employed by the Company, the Executive will devote one
hundred percent (100%) of the Executive’s business time and the Executive’s
reasonable commercial efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
to the discharge of the Executive’s duties and responsibilities for it.  
Subject to prior approval of the President and Chief Executive Officer, the
Executive may join the board of directors or advisory committee of one company,
provided such service does not interfere with the Executive’s duties hereunder,
pose a conflict of interest or breach any provisions of this Agreement or the
Employee Non-Solicitation, Non-Competition, Confidential Information and
Inventions Assignment Agreement referenced below.

2. Compensation and Benefits.  During the Executive’s employment, as
compensation for all services performed by the Executive for the Company and
subject to her performance of her duties and responsibilities for the Company,
pursuant to this Agreement or otherwise, the Company will provide the Executive
the following pay and benefits:

(a) Base Salary; Annual Bonus.  The Company will pay the Executive a base salary
at the rate of four hundred thousand dollars ($400,000) per year.  Such amount
shall be payable in accordance with the regular payroll practices of the Company
for its executives, as in effect from time to time, and subject to increase from
time to time by the Board of Directors of the Company (the “Board”) in its
discretion.  The Executive shall have the opportunity to earn an annual target
bonus, prorated for the initial partial year of employment, measured against
performance criteria to be determined by the Board (or a committee thereof) of
forty percent (40%) of the Executive’s then current annual base salary, with the
actual amount of the bonus, if any, to be

1

--------------------------------------------------------------------------------

 



determined by the Board (or a committee thereof).  Any bonus amount payable by
the Company, if any, shall be paid no later than March 15 of the year following
the year in which such bonus is earned. The Executive must remain employed
through the last day of the year for which the bonus is earned in order to be
eligible to receive any bonus.

(a) One Time Sign on Bonus. The Company will pay the Executive a one time sign
on bonus in the amount of ninety-five thousand dollars ($95,000).  Such bonus
shall be earned on the second anniversary of the Effective Date, but will be
advanced to the Executive on the first regular payroll date following Effective
Date. Should the Executive resign from her employment with the Company for any
reason before the second anniversary of the Effective Date, she agrees to repay
the sign on bonus in full, within thirty days of the date of termination of her
employment.

(a) Stock Options.  Subject to Board approval, the Company will grant the
Executive (i) a stock option to purchase three hundred thousand (300,000) shares
of the Company’s Common Stock at fair market value on the date of grant (the
“Time-Based Option”) and (ii) a stock option to purchase seventy thousand
(70,000) shares of the Company’s Common Stock at fair market value on the date
of grant (the “Performance-Based Option”).  The Time-Based Option will vest at
the rate of twenty-five percent (25%) on the one year anniversary of the
Effective Date subject to the Executive continuing employment with the Company,
and no shares shall vest before such date, except as provided below.  The
remaining shares subject to the Time-Based Option shall vest quarterly over the
next three (3) years in equal quarterly amounts subject to the Executive’s
continuing employment with the Company, except as noted below.  The
Performance-Based Option will vest in full on the date on which the Company
receives notice of approval by the Federal Drug Administration of the New Drug
Application for Duvelisib (such application, the “NDA”) subject to the
Executive’s continuing employment with the Company.  The Time-Based Option and
the Performance-Based Option shall each be subject to the terms of the Company’s
equity plan, the applicable option award, and any applicable shareholder and/or
option holder agreements and other restrictions and limitations generally
applicable to common stock of the Company or equity awards held by Company
executives or otherwise imposed by law.

(a) Participation in Employee Benefit Plans.  The Executive will be eligible to
participate in all Employee Benefit Plans from time to time in effect for
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided the Executive under this Agreement
(e.g., severance pay) or under any other agreement.  The Executive’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.  The Company may alter, modify, add to or
delete its Employee Benefit Plans at any time as it, in its sole judgment,
determines to be appropriate, without recourse by the Executive.  For purposes
of this Agreement, “Employee Benefit Plan” shall have the meaning ascribed to
such term in Section 3(3) of ERISA, as amended from time to time.

(a) Business Expenses.  The Company will pay or reimburse the Executive for all
reasonable business expenses incurred or paid by the Executive in the
performance of her duties and responsibilities for the Company, subject to any
maximum annual limit and other restrictions on such expenses set by the Company
and to such reasonable substantiation and documentation as it may specify from
time to time.   Any such payment or reimbursement that would constitute
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code

2

--------------------------------------------------------------------------------

 



(including the regulations promulgated thereunder, “Section 409A”) shall be
subject to the following additional rules: (i) no payment or reimbursement of
any such expense shall affect the Executive’s right to payment or reimbursement
of any other such expense in any other taxable year; (ii) payment or
reimbursement of the expense shall be made, if at all, not later than the end of
the calendar year following the calendar year in which the expense was incurred;
and (iii) the right to payment or reimbursement shall not be subject to
liquidation or exchange for any other benefit.

(a) Relocation and Commuting Expenses. The Company will pay or reimburse the
Executive up to fifty thousand ($50,000) for reasonable and customary relocation
costs incurred in relocating to the Boston area by August 1, 2018 or, the event
the initial filing of the NDA is delayed beyond March 30, 2018, September 30,
2018 (such date, the “Relocation Date”), subject to such reasonable
documentation and substantiation as the Company may specify from time to
time.  The Company will also reimburse the Executive for reasonable and
customary monthly commuting expenses, consistent with The Company’s travel
practices,  through the Relocation Date (such commuting period, the “Commuting
Period”).  It is understood and agreed that through the initial filing and NDA
filing, the Executive will be on site at the Company’s offices in Massachusetts
for a minimum of three to four (3-4) days per week.  For the balance of the
Commuting Period, the Executive will be on site at the Company’s offices in
Massachusetts for an average of at least two (2) weeks each month, unless she is
traveling on behalf of the Company.

3. Confidential Information, Non-Competition and Proprietary Information.  The
Executive has executed or will execute within five (5) days following the date
hereof the Company’s standard Employee Non-Solicitation, Non-Competition,
Confidential Information and Inventions Assignment Agreement.  It is understood
and agreed that breach by the Executive of the Employee Non-Solicitation,
Non-Competition, Confidential Information and Inventions Assignment Agreement
shall constitute a material breach of this Agreement.

4. Termination of Employment.  The Executive’s employment under this Agreement
shall continue until terminated pursuant to this Section 4.

(a) The Company may terminate the Executive’s employment for “Cause” upon
written notice to the Executive received setting forth in reasonable detail the
nature of the Cause.  The following, as determined by the Board in good faith
and using its reasonable judgment, shall constitute Cause for termination: (i)
the Executive’s willful failure to perform, or gross negligence in the
performance of, the Executive’s material duties and responsibilities to the
Company or its Affiliates which is not remedied within ten (10) days of written
notice thereof; (ii) material breach by the Executive of any material provision
of this Agreement or any other agreement with the Company or any of its
Affiliates which is not remedied within ten (10) days of written notice thereof;
(iii) fraud, embezzlement or other dishonesty with respect to the Company or any
of its Affiliates; or (iv) the Executive’s commission of a felony or other crime
involving moral turpitude.

(a) The Company may terminate the Executive’s employment at any time other than
for Cause upon written notice to the Executive.

(a) The Executive may terminate her employment hereunder for Good Reason by
providing notice to the Company of the condition giving rise to the Good Reason
no later than

3

--------------------------------------------------------------------------------

 



thirty (30) days following the occurrence of the condition, by giving the
Company thirty (30) days to remedy the condition and by terminating employment
for Good Reason within thirty (30) days thereafter if the Company fails to
remedy the condition.    For purposes of this Agreement, “Good Reason” shall
mean, without the Executive’s consent, the occurrence of any one or more of the
following events: (i) material diminution in the nature or scope of the
Executive’s responsibilities, duties or authority, provided that neither (x) the
Company’s failure to continue the Executive’s appointment or election as a
director or officer of any of its Affiliates nor (y) any diminution in the
nature or scope of the Executive’s responsibilities, duties or authority that is
reasonably related to a diminution of the business of the Company or any of its
Affiliates shall constitute “Good Reason”; (ii) a material reduction in the
Executive’s base salary other than one temporary reduction of not more than 120
days and not in excess of 20% of the Executive’s base salary in connection with
and in proportion to a general reduction of the base salaries of the Company’s
executive officers; (iii) failure of the Company to provide the Executive the
base salary or benefits owed to Executive in accordance with Section 2 hereof
after thirty (30) days’ notice during which the Company does not cure such
failure; or (iv) relocation of the Executive’s principal place of business more
than forty (40) miles from the then current location of the Executive’s
principal place of business (excluding (i) the Executive’s relocation to
Massachusetts and (ii) the relocation of the Executive’s principal place of
business more than forty (40) miles from the Executive’s home (as of the
Effective Date) in Maryland.

(a) The Executive may terminate her employment with the Company other than for
Good Reason at any time upon sixty (60) days’ notice to the Company.  In the
event of termination of the Executive’s employment in accordance with this
Section 4(d), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company will pay the Executive her
then current base salary for the period so waived.

(a) This Agreement shall automatically terminate in the event of the Executive’s
death during employment.    The Company may terminate the Executive’s
employment, upon notice to the Executive, in the event the Executive becomes
disabled during employment and, as a result, is unable to continue to perform
substantially all of her material duties and responsibilities under this
Agreement for one-hundred and twenty (120) days during any period of three
hundred and sixty-five (365) consecutive calendar days.  If any question shall
arise as to whether the Executive is disabled to the extent that the Executive
is unable to perform substantially all of her material duties and
responsibilities for the Company and its Affiliates, the Executive shall, at the
Company’s request and expense, submit to a medical examination by a physician
selected by the Company to whom the Executive or the Executive’s guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue.  If such a question arises and the Executive fails to
submit to the requested medical examination, the Company’s determination of the
issue shall be binding on the Executive.

5. Severance Payments and Other Matters Related to Termination.

(a) Termination pursuant to Section 4(b) or 4(c).  Except as provided in Section
5(c) below, in the event of termination of the Executive’s employment either by
the Company other

4

--------------------------------------------------------------------------------

 



than for Cause pursuant to Section 4(b) of this Agreement or by the Executive
for Good Reason pursuant to Section 4(c) of this Agreement:

i. The Company shall pay, in either case in accordance with the Company’s
payroll practice then in effect, beginning on the Payment Commencement Date: (i)
if such termination occurs following the Executive’s relocation to
Massachusetts, the Executive’s then-current annual base salary for a period of
nine (9) months or (ii) if such termination occurs prior to Executive’s
relocation to Massachusetts, the Executive’s then-current annual base salary for
a period of one (1) month for each full month that has elapsed between the
Effective Date and the date of termination, up to a maxium of nine (9) months
(such payment period under (i) or (ii), the "Severance Period”).

iii.  If the Executive is participating in the Company’s group health plan
and/or dental plan at the time the Executive’s employment terminates, and the
Executive exercises her right to continue participation in those plans under the
federal law known as COBRA, or any successor law, the Company will pay the
Executive a monthly cash amount equal to the full premium cost of that
participation (the “Benefits Payment”) for the duration of the Severance Period
or, if earlier, until the date the Executive becomes eligible to enroll in the
health (or, if applicable, dental) plan of a new employer, payable in accordance
with regular payroll practices for benefits beginning on the Payment
Commencement Date.

iii. The Company will also pay the Executive on the date of termination any base
salary earned but not paid through the, date of termination (collectively, the
“Accrued Amounts”).  In addition, the Company will pay the Executive any bonus
which has been awarded to the Executive, but not yet paid on the date of
termination of her employment, payable in a lump sum on the later of such date
when bonuses are paid to executives of the Company generally in accordance with
the timing rules of Section 2(a) and the Payment Commencement Date. 

iii. Any obligation of the Company to provide the Executive severance payments
or other benefits under this Section 5(a) (other than the Accrued Amounts) is
conditioned on the Executive’s signing, returning and not revoking an effective
release of claims in the form provided by the Company (the “Employee Release”)
within the deadline specified therein (and in all events within sixty (60) days
following the termination of the Executive’s employment), which release shall
not apply to (i) claims for indemnification in the Executive’s capacity as an
officer or director of the Company under the Company’s Certificate of
Incorporation, By-laws or agreement, if any, providing for director or officer
indemnification, (ii) rights to receive insurance coverage and payments under
any policy maintained by the Company and (iii) rights to receive retirement
benefits that are accrued and fully vested at the time of the Executive’s
termination and rights under such plans protected by ERISA.  Any severance
payments to be made in the form of salary continuation pursuant to the terms of
this Agreement shall be payable in accordance with the normal payroll practices
of the Company, and will begin on the Payment Commencement Date but shall be
retroactive to the date of termination.  The Executive agrees to provide the
Company prompt notice of the Executive’s eligibility to participate in the
health plan and, if applicable, dental plan of any employer.  The Executive
further agrees to repay any overpayment of health benefit premiums made by the
Company hereunder.



5

--------------------------------------------------------------------------------

 



(a) Termination other than pursuant to Section 4(b) or 4(c).  In the event of
any termination of the Executive’s employment, other than a termination by the
Company pursuant to Section 4(b) of this Agreement or a termination by the
Executive for Good Reason pursuant to Section 4(c) of this Agreement, the
Company will pay the Executive the Accrued Amounts.  In addition, the Company
will pay the Executive any bonus which has been awarded to the Executive, but
not yet paid on the date of termination of the Executive’s employment, at such
time when bonuses are paid to executives of the Company generally in accordance
with the timing rules of Section 2(a).  The Company shall have no other payment
obligations to the Executive under this Agreement.

(a) Upon a Change of Control. If, within ninety (90) days prior to a Change of
Control or within eighteen (18) months following a Change of Control (as defined
in Section 6 hereof), the Company or any successor thereto terminates the
Executive’s employment other than for Cause pursuant to Section 4(b) of this
Agreement, or the Executive terminates her employment for Good Reason pursuant
to Section 4(c) of this Agreement, then, in lieu of any payments to the
Executive or on the Executive’s behalf under Section 5(a) hereof:

i. All of the Executive’s then remaining unvested stock options, restricted
stock and restricted stock units which, by their terms, vest only based on the
passage of time (disregarding any acceleration of the vesting of such options,
restricted stock or restricted stock units based on individual or Company
performance) that are outstanding immediately prior to the date of termination
shall (notwithstanding anything to the contrary in the applicable award
agreement) remain outstanding and eligible to vest until the Payment
Commencement Date and, subject to Section 5(c)(iii), automatically become fully
vested as of the Payment Commencement Date.

iii. The Company shall pay, on the Payment Commencement Date, a lump sum payment
equal to twelve (12) months of the Executive’s then-current annual base salary;
provided, however, that if such termination occurs prior to a Change of Control,
such severance payments shall be made at the time and in the manner set forth in
Section 5(a)(i) during the period beginning on the date of termination through
the date of the Change of Control with any severance remaining to be paid under
this Section 5(c)(i) payable in a lump sum on the closing date of the Change of
Control (or, if later, the Payment Commencement Date).

iii. If the Executive is participating in the Company’s group health plan and/or
dental plan at the time the Executive’s employment terminates, and the Executive
exercises her right to continue participation in those plans under the federal
law known as COBRA, or any successor law, the Company will pay the Executive the
Benefits Payment for twelve (12) months following the date on which the
Executive’s employment with the Company terminates or, if earlier, until the
date the Executive becomes eligible to enroll in the health (or, if applicable,
dental) plan of a new employer, with such amount payable on a pro-rata basis in
accordance with the Company’s regular payroll practices for benefits beginning
on the Payment Commencement Date. 

iii. The Company will also pay the Executive the Accrued Amounts.  In addition,
the Company will pay the Executive any bonus which has been awarded to the
Executive, but not yet paid on the date of termination of her employment,
payable in a lump sum on the later of

6

--------------------------------------------------------------------------------

 



such date when bonuses are paid to executives of the Company generally in
accordance with the timing rules of Section 2(a) and the Payment Commencement
Date. 

iii. Any obligation of the Company to provide the Executive severance payments
or other benefits under this Section 5(c) (other than the Accrued Amounts) is
conditioned on the Executive’s signing, returning and not revoking the Employee
Release by the deadline specified therein (and in all events within sixty (60)
days following the termination of the Executive’s employment), which release
shall not apply to (i) claims for indemnification in the Executive’s capacity as
an officer or director of the Company under the Company’s Certificate of
Incorporation, By-laws or agreement, if any, providing for director or officer
indemnification, (ii) rights to receive insurance coverage and payments under
any policy maintained by the Company and (iii) rights to receive retirement
benefits that are accrued and fully vested at the time of the Executive’s
termination and rights under such plans protected by ERISA. 

(a) Except for any right the Executive may have under applicable law to continue
participation in the Company’s group health and dental plans under COBRA, or any
successor law, benefits shall terminate in accordance with the terms of the
applicable benefit plans based on the date of termination of the Executive’s
employment, without regard to any continuation of base salary or other payment
to the Executive following termination.  Notwithstanding anything herein to the
contrary, if the payment by the Company of the Benefits Payments will subject or
expose the  Company to taxes or penalties, the Executive and the Company agree
to renegotiate the provisions of Section 5(a)(ii) or 5(b)(iii), as
applicable, in good faith and enter into a substitute arrangement pursuant to
which the Company will not be subjected or exposed to taxes or penalties and the
Executive will be provided with payments or benefits with an economic value that
is no less than the economic value of the Benefits Payments.

(a) Provisions of this Agreement shall survive any termination if so provided in
this Agreement or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the Executive’s obligations
under Section 3 of this Agreement and under the Employee Non-Solicitation, Non-
Competition, Confidential Information and Inventions Assignment Agreement.  The
obligation of the Company to make payments to the Executive or on the
Executive’s behalf under Section 5 of this Agreement is expressly conditioned
upon the Executive’s continued full performance of the Executive’s obligations
under Section 3 hereof, under the Employee Non-Solicitation, Non-Competition,
Confidential Information and Inventions Assignment Agreement to be executed
herewith, and under any subsequent agreement between the Executive and the
Company or any of its Affiliates relating to confidentiality, non-competition,
proprietary information or the like.

6. Definitions.  For purposes of this agreement; the following definitions
apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

“Change of Control” shall mean (i) the acquisition of beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly by any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
of securities of the Company representing a majority

7

--------------------------------------------------------------------------------

 



or more of the combined voting power of the Company’s then outstanding
securities, other than an acquisition of securities for investment purposes
pursuant to a bona fide financing of the Company; (ii) a merger or consolidation
of the Company with any other corporation in which the holders of the voting
securities of the Company prior to the merger or consolidation do not own more
than 50% of the total voting securities of the surviving corporation; or (iii)
the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition of assets to an Affiliate of
the Company or a holder of securities of the Company; notwithstanding the
foregoing, no transaction or series of transactions shall constitute a Change of
Control unless such transaction or series of transactions constitutes a “change
in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i).

“Payment Commencement Date” shall mean the Company’s next regular payday for
executives that follows the expiration of sixty (60) calendar days from the date
the Executive’s employment terminates.

“Person” means an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates.

7. Conflicting Agreements.  The Executive hereby represents and warrants that
her signing of this Agreement and the performance of her obligations under it
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order that
could affect the performance of the Executive’s obligations under this
Agreement.   The Executive agrees that she will not disclose to or use on behalf
of the Company any proprietary information of a third party without that party’s
consent.    

8. Withholding; Other Tax Matters.  Anything to the contrary notwithstanding,
(a) all payments required to be made by the Company hereunder to Executive shall
be subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation, and (b) all severance payments and
benefits payable pursuant to Sections 5(a) and 5(c) hereof shall be subject to
the terms and conditions set forth on Exhibit A attached hereto.

9. Assignment.  Neither the Executive nor the Company may make any assignment of
this Agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the Executive’s
consent to one of its Affiliates or to any Person with whom the Company shall
hereafter affect a reorganization, consolidate with, or merge into or to whom it
transfers all or substantially all of its properties or assets.    This
Agreement shall inure to the benefit of and be binding upon the Executive and
the Company, and each of our respective successors, executors, administrators,
heirs and permitted assigns.

10. Severability.  If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.



8

--------------------------------------------------------------------------------

 



11. Miscellaneous.  This Agreement, together with the Employee Non-Solicitation,
Non-Competition, Confidential Information and Inventions Assignment Agreement,
sets forth the entire agreement between the Executive and the Company and
replaces all prior communications, agreements and understandings, written or
oral, with respect to the terms and conditions of the Executive’s employment. 
This Agreement may not be modified or amended, and no breach shall be deemed to
be waived, unless agreed to in writing by the Executive and an expressly
authorized representative of the Board.  The headings and captions in this
Agreement are for convenience only and in no way define or describe the scope or
content of any provision of this Agreement.    This Agreement may be executed in
two or more counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.    This is a
Massachusetts contract and shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to the
conflict-of-laws principles thereof.

12. Notices.  Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person, consigned to a reputable national
courier service for overnight delivery or deposited in the United States mail,
postage prepaid, and addressed to the Executive at the Executive’s last known
address on the books of the Company or, in the case of the Company, to it by
notice to the Chairman of the Board of Directors, c/o Verastem, Inc. at its
principal place of business, or to such other addressees) as either party may
specify by notice to the other actually received.

[Rest of page intentionally left blank.]



9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first stated above.

 

 

 

 

 

 


Chief Operating Officer

 

THE EXECUTIVE

/s/ NgocDiep T. Le

NgocDiep T. Le

THE COMPANY

/s/ Daniel Paterson

Daniel Paterson
Chief Operating Officer

 



10

--------------------------------------------------------------------------------

 



Exhibit A

 

Payments Subject to Section 409A

 

1. Subject to this Exhibit A, any severance payments that may be due under the
Agreement shall begin only upon the date of the Executive’s “separation from
service” (determined as set forth below) which occurs on or after the
termination of Executive’s employment.  The following rules shall apply with
respect to distribution of the severance payments, if any, to be provided to
Executive under the Agreement, as applicable:

 

(a)It is intended that each installment of the severance payments under the
Agreement provided under shall be treated as a separate “payment” for purposes
of Section 409A.  Neither the Company nor Executive shall have the right to
accelerate or defer the delivery of any such payments except to the extent
specifically permitted or required by Section 409A.

 

(b)If, as of the date of Executive’s “separation from service” from the Company,
Executive is not a “specified employee” (within the meaning of Section 409A),
then each installment of the severance payments shall be made on the dates and
terms set forth in the Agreement.

 

(c)If, as of the date of Executive’s “separation from service” from the Company,
Executive is a “specified employee” (within the meaning of Section 409A), then:

 

(i)Each installment of the severance payments due under the Agreement that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when Executive’s separation from service occurs, be paid within
the short-term deferral period (as defined under Section 409A) shall be treated
as a short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent permissible under Section 409A and shall be
paid on the dates and terms set forth in the Agreement; and

 

(ii)Each installment of the severance payments due under the Agreement that is
not described in this Exhibit A, Section 1(c)(i) and that would, absent this
subsection, be paid within the six-month period following Executive’s
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
Executive’s death), with any such installments that are required to be delayed
being accumulated during the six-month period and paid in a lump sum on the date
that is six months and one day following Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service).  Any installments that

11

--------------------------------------------------------------------------------

 



qualify for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii)
must be paid no later than the last day of Executive’s second taxable year
following the taxable year in which the separation from service occurs.

 

2.The determination of whether and when Executive’s separation from service from
the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h).  Solely for purposes of this Exhibit A, Section 2, “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

 

3.The Company makes no representation or warranty and shall have no liability to
Executive or to any other person if any of the provisions of the Agreement
(including this Exhibit) are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.

 

12

--------------------------------------------------------------------------------